On Rehearing.

Hocker, J.
is contended in the briefs filed by the defendants in error that the case should be dismissed because there is but a single writ of error, and the record shows there were two separate judgments in the circuit court—one in favor of Ropes and the other in favor of the other defendants—both entered on the 13th of February, 1907. Undoubtedly it is the rule that two separate judgments cannot be taken to an appellate court by a single writ of error. A final judgment is said to' be one which concludes all the necessary parties on the merits in a cause, and such a judgment is necessary to support a writ of error. It was held by this court in the case of Ropes v. Lansing, 46 Fla. 231, 35 South. Rep. 863, that “where there are two coMefendants to a suit, and one of them demurs to the declaration, and upon the sustaining of such demurrer the suit is dismissed as to such demurring defendant, but is still pending as to the other defendant, such order dismissing the case as to such defendant is not such a final judgment as will support a writ of error.” Under the authority of *339this case, a writ of error could not have been taken in this case until the whole case was disposed of as to all the parties. No motion was made under rule 4^pf the rules of the supreme court to dismiss the writ of error, but the cáse was argued thoroughly on its merits by all the defendants except Ropes..
In the case of Brown v. Spofford, 95 U. S. 474, there were two separate suits by the same plaintiffs against the same defendants based on promissory notes; one case had been tried and judgment rendered, before trial in the other. Bills of exception purporting to be applicable to each case were permitted to be filed, without consolidating the cases, and they were removed to the supreme court by one writ of error. The supreme court condemned the practice as irregular, but as there was no proper objection made, it exercised jurisdiction.
In the case of Louisville & Nashville R. Co. v. Summers, 125 Fed. Rep. 719, it is held: “Where two separate actions depending on the same facts cwere consolidated and tried together for convenience only, but the verdicts and judgments were' separate, it is improper to include both in a single writ of error.” Still the court held this to be an irregularity which could be waived by the parties. See also the case of Waters-Pierce Oil Co. v. Van Elderen, 137 Fed. Rep. 557.
In the instant case the two judgments disposed of the whole case of the plaintiff in his joint suit against the defendants. The effect of the two judgments was single as to him. As no direct attack was miade on the writ of error, we are not disposed to regard the question presented as jurisdictional, but at most, an irregularity which has been waived.
Taylor, P. J., and Parkhill, J. concur.
Shackleford, C. J., and Whitfield, J. concur in the opinion.
Cockrell, J., disqualified.